DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9, 11, 13-14 and 16-18 were previously pending and subject to a final office action mailed 06/24/2022. Claim 1 was amended; no claim was cancelled or added in a reply filed 08/29/2022. Therefore claims 1-9, 11, 13-14 and 16-18 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 08/29/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended limitation of “the lead estimate as between the first node and the second node is estimated in advance of the automatic rebalancing of inventory between the first node and the second node” in combination with other elements of that claim integrate the abstract idea into a practical application (remarks p. 6). Examiner respectfully disagrees. 
Examiner respectfully notes that the amended limitation mentioned above only further narrows the abstract idea and does not add any additional elements to integrate the abstract idea into a practical application. Therefore, alone or in combination, the amended limitation does not integrate the abstract idea into a practical application. 
Applicant argues that the claims are patent eligible because the data sources are combined at a single API similar to Example 42, the combination of limitations provide the ability to adjust stocking of warehouses and other nodes by anticipating upcoming needs, rather than reactively replenishing stock in a conventional way, reduces both computing demand and meets physical product demand needs by improved replenishment of stock. Accurate pre-calculation of lead times allows for leaner stocking of warehouse and other nodes (remarks p. 7). Examiner respectfully disagrees. 
Examiner respectfully notes that the current claims are distinguishable from example 42. In example 42, claim 1 was allowed because it was an improvement over prior art system that allowed different systems that couldn’t communicate with each other to do so in real time irrelevant of the data format used. The use of data sources alone was not the factor to allow claim 1. Additionally, the feature of combining different sources via a single API is not recited in the rejected claims. However, even if it was recited, the use of API is a generic computer component which does not integrate the abstract idea into a practical application. Furthermore, even if pre-calculation of lead times improves leaner stocking of warehouse and other nodes, reduces the on-demand computing requirements, and reduces lag times does not remove the pre-calculation of lead times from the abstract concept because an improvement to an abstract idea is still an abstract idea(MPEP 2106.04(I)” The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”)
As such, the limitations, alone or in combination, do not integrate the abstract idea into a practical application or provide significantly more limitations. 
Applicant's arguments filed on 08/29/2022 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of reference is not obvious because there is long-felt but unmet need for leaner supply chains while consistently meeting demand. Evidence of this abounds not only in Applicant’s own specification, but in the cited references themselves (and indeed in the Examiner’s own reasoning for combining those references). Applicant contends that the objective indicia of non-obviousness are clear: if combining these estimates in the manner claimed were obvious, it would have been done, and the Office would not have to resort to plucking one of the data sources from each reference. 
Examiner respectfully notes that Applicant has not met his burden in arguing that an unmet need exists per MPEP 716.02(g) which requires any evidence of secondary indicia be filed via Affidavit under 37 CFR 1.132 (please see MPEP 716.02(g)” The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute.”)
However, even if Examiner considers the arguments presented above for unmet need. The arguments are not persuasive because they state that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem.
Furthermore, as stated in the previous office action in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In addition, as shown in the updated rejection below, each of the cited references disclose the the elements of the Applicant's claimed invention. The Examiner has previously and currently provided a proper motivation as to why it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the prior art in the cited manner. It is noted that the Applicant's argument, cited above, fails to refute or identify specific deficiencies in the teachings of the prior art, nor does it identify specific deficiencies in the included motivational statements. As stated above, the inclusion of multiple references is not improper, as long as it would have been obvious to combine the references without the use of hindsight, and the Examiner notes this was shown to be the case in the rejection below.
Applicant argues that the Office Action fails to teach a motivation for combining Yu to Chowdhurry. As stated in the phone interview with Applicant, Yu, analogous art to chowdhurry, is meant to be combined with Chowdhurry using KSR-A rationale. However, said argument is moot in view of the updated rejection below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “coordinate product shipments among nodes of a supply chain to automatically rebalance product inventory within the nodes of the supply chain through use of lead time estimates, calculate a lead time estimate for moving product from the first node in the supply chain to the second node in the supply chain based on parameters that include the estimated route travel time, the estimated delivery schedule, the estimated unloading schedule, the warehousing time estimate, and the product-node relationship data, the lead time estimate being accessible, monitor of parameter data related to the real-time movement of product from the first node to the second node, the monitored parameters including: a real-time route travel time, a real-time delivery schedule, a real-time unloading schedule, and a real-time warehousing time; and determine that at least one of the real-time parameters differs from the respective estimate of the parameter and, based on the determination, adjusting at least one of: the estimated travel route time, the estimated delivery schedule, the estimated unloading schedule, and the warehousing time estimate to provide a more accurate calculation of the lead time estimate for moving product from the first node to the second node, wherein the lead estimate as between the first node and the second node is estimated in advance of the automatic rebalancing of inventory between the first node and the second node.”
The limitation above, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process and certain methods of organizing human activity. That is, the method allows for concepts performed in the human mind with or without the use of pen and paper (including an observation, evaluation, judgment, opinion), commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements (wherein estimation of lead times include aggregating data from multiple data sources including: an estimated route travel time based on stored historical route travel time data, the estimated route travel time based on a zip code of a first node in a supply chain and a zip code of a second node in the supply chain; an estimated delivery schedule based on stored historical delivery schedule data, the estimated delivery schedule indicating the estimated time of day that a product transport vehicle is scheduled to move product from the first node to the second node; an estimated unloading schedule based on stored historical unloading schedule data, the estimated unloading schedule indicating the estimated time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product; a warehousing time estimate based on stored historical warehousing time data, the warehousing time estimate reflecting the amount of time spent in moving2U.S. Patent Application Serial No. 16/150,935Amendment dated March 9, 2022Reply to Non-Final OA of December 9, 2021 Atty Docket No.: 16386.0062US01product out of the first node and the amount of time spent in moving the transported product into the second node;  product-node relationship data that identifies which products are located at the first node; the lead time estimate being accessible through an application programming interface by a supply chain management system). The aggregating step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The application programming interface, the supply chain management system, processor and memory device that performs the aggregating step are also recited at a high level of generality, and merely automates the aggregating, calculating, monitoring, determining and adjusting steps.
 Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0111033) (paragraph 35-58) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aggregating step is well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (receive a sourcing time estimate is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (to receive, at a lead time generator, a request identifying at least the first node and the second node is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claims 4 and 6-9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (an application programming interface exposed to an inventory control system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 11 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (memory device and processor are still recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the lead time estimate is output to a user interface via an application programming interface is an extra solution activity with the user interface and application programming interface recited at a high level of generality to apply the abstract idea) or providing significantly more limitations. 
Dependent claim 14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (inventory control system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 16 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (lead time estimating system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a machine is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (user interface on a display of a computing device is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903) in view of Agarwal (US 2003/0101107), Berdinis (US 20180211218), Evens (US 2011/0225023), Yu (CN 105354641), Kujat (US 10,460,332).
In regards to claim 1, Chowdhurry discloses a lead time estimating system comprises: 
a processor; and 
a memory device, the memory device containing instructions that when executed by the processor cause the processor to estimate lead times, wherein estimation of lead times includes aggregating data from multiple data sources including: 
an estimated route travel time, the estimated route travel time based on a zip code of a first node in a supply chain and a zip code of a second node in the supply chain node (see para [0036], "the commitment engine 102 may determine the most likely route that the shipment will use and determine the weather along the likely route when determining the lead time." and see para [0044], "the region(s) associated with an order (e.g., the regions in the shipping route associated with each product in an order)." and see para [0024], "stocking location based on a customer's postal code (e.g., zip code)." and see para [0047], "a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location");
 an estimated a delivery schedule based on stored historical delivery schedule data, the estimated delivery schedule indicating the estimated time of day that a product transport vehicle is scheduled to move product from the first node to the second node (see para [0026], showing delivery date calculations and see par [0031], showing ship dates based on historical data and see para [0051], "(vi) how long (e.g., how many days) the shipping option takes from pickup to delivery"); 
an estimated unloading schedule, the estimated unloading schedule indicating the estimated time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product (see para [0033], "The commitment engine 102 may take into account pre-delivery activities, such as scheduling for picking (e.g., components or products), packing time, and the time taken to produce or obtain the components or products." and see para [0051]);
 a warehousing time estimate, the warehousing time estimate reflecting the amount of time spent in moving product out of the first node and the amount of time spent in moving the transported product into the second node (see para [0023], "the system may compute shipping dates and delivery dates." and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.).");
product-node relationship data that identifies which products are located at the first node (see para [0089], "the product database 106, the order data 518, one or more predetermined thresholds 1016, other applications 1018, and other data 1020. The predetermined threshold 1016 may include threshold to determine whether a product is to undergo special handling. For example, a product may be determined to undergo special handling (e.g., shipment via freight) based on determining that a sum of a height, a width, and a depth of the first product satisfies a pre-determined total dimensions threshold, determining that at least one of a height, a width, or a depth of the first product satisfies a pre-determined single dimension threshold, determining that a weight of the first product satisfies a pre-determined weight threshold, or determining that a quantity of products in an order satisfies a quantity threshold." showing product-node relationships) and 
Calculate a lead time estimate for moving product from the first node in the supply chain to the second node in the supply chain based on parameters that include the received: estimated route travel time, the estimated delivery schedule, the estimated unloading schedule, the warehousing time estimate, and the product-node relationship data (see para [0028], lead time calculator determining lead time data and see para [0029]-[0032], [0036], etc. further showing lead time calculations),
 the lead time estimate being accessible through an application programming interface by a supply chain management system (see para [44-45 and 55]).
However, Chowdhurry does not disclose but Agarwal discloses establish a supply chain management system that coordinates product shipments among nodes of a supply chain to automatically rebalance product inventory within the nodes of the supply chain through use of lead time estimates, wherein the lead estimate as between the first node and the second node is estimated in advance of the automatic rebalancing of inventory between the first node and second node (paragraph 6, 16, 18-19, 24-25, 46, 50, 64, 70, 87, 181, “The invention analyzes a supply chain network to provide an optimal balance of inventory versus deliveries” based on an optimal inventory level. The system uses multiple algorithms and equations to determine the optimal inventory level at different nodes of the supply chain network which Examiner interprets as product inventory models. The estimation of lead times are also done before the balancing of inventory between the supply chain nodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Agarwal in the teaching of Chowdhurry, in order to devise a purchase plan for ordering replenishment inventory and incorporating intra-company lateral transfers into the inventory tracking and ordering requirements (Agarwal, abstract). 
However, Chowdhurry does not disclose but Berdinis discloses that an estimated route travel time is based on stored historical route travel time data (paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Berdinis in the teaching of Chowdhurry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Chowdhurry does not disclose but Evens discloses that the estimated unloading schedule is based on stored historical unloading schedule data and that a warehousing time estimate based on stored historical warehousing time data, the warehousing time estimated reflecting the amount of time spent in moving the transported product into the second node (paragraph 19, 30 and 34, the system shows estimating stocking times and unloading times).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Evens in the teaching of Chowdhurry, in order for an accurate determination of potential lost sales to be determined for the various retail location (Evens, paragraph 19).
However, Chowdhurry does not disclose but Yu discloses that a warehousing time estimate based on stored historical warehousing time data, the warehousing time estimated reflecting the amount of time spent in moving the transported product out of the first node (highlighted paragraph on page 2 of the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yu in the teaching of Chowdhurry, in order to improve the picking efficiency and shorten the overall picking time of the warehouse. (Yu, page 1 paragraph following “summary of Invention”)
However, Chowdhurry does not disclose but Kujat monitoring of parameter data related to the real-time movement of product from the first node to the second node, the monitored parameters including: the real-time route travel time, the real-time delivery schedule, the real-time unloading schedule, and the real-time warehousing time; and determining that at least one of the real-time parameters differs from the respective estimate of the parameter and, based on the determination, adjusting at least one of: the estimated travel route time, the estimated delivery schedule, the estimated unloading schedule, and the warehousing time estimate to provide a more accurate calculation of the expected lead estimate for moving product from the first node to the second node (Col.4:55-67, col.5:19-61, Col. 6:10-40, the system monitors the actual shipping route of the shipment versus the predicted shipping route for differences and adjusts the estimated delivery schedule).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kujat in the teaching of Chowdhurry, in order to generate a performance prediction model (Kujat, abstract). 
As per claim 2, Chowdhurry discloses  wherein the instructions further cause the processor to receive a sourcing time estimate and calculate an estimate for a lead time in sourcing a product that includes the time between receipt of a purchase order by a vendor and the time of delivery of the ordered product to the first or second node within the supply chain (see para [0023], "the system may compute shipping dates and delivery dates."  and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.)").
As per claim 3, Chowdhurry discloses wherein the instructions further cause the processor to receive, at a lead time generator, a request identifying at least the first node and the second node (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the internet, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations." and see para [0047], " (ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for holidays, etc.), a large/bulky item adder, other factors affecting the ship date, or any combination thereof").
As per claim 4, Chowdhurry discloses wherein the request further identifies one or more shipping preferences (see paragraph 51, shipping options).
As per claim 5, Chowdhurry discloses wherein the request is received via an application programming interface exposed to an inventory control system (paragraph 44-45 and 58-59).
As per claim 6, Chowdhurry discloses wherein the lead time estimate is based at least in part on a priority shipping option (see paragraph 28-32, 51).
As per claim 7, Chowdhurry discloses wherein the priority shipping option is associated with a customer (paragraph 51).
As per claim 8, Chowdhurry discloses wherein the first node comprises one of a vendor, a receive center, a flow center, or a store (see para [0021, 24, 47], regional warehouse).
As per claim 9, Chowdhurry discloses wherein the second node comprises one of a receive center, a flow center, a store, or a customer location (see para [0021, 24, 47], delivery to a customer).
As per claim 13, Chowdhurry discloses the lead time estimate is output to a user interface via an application programming interface (paragraph 44-45 and 55).
As per claim 14, Chowdhurry discloses generate one or more transfer orders based on a replenishment plan generated at the inventory control system based at least in part on the lead time estimate calculation (see para [0018], "As products are sold, the systems and techniques may count down inventory levels in approximately real-time to provide an accurate inventory view across multiple sales systems. When a particular product goes out of stock, the system may automatically switch to providing extended lead-times. When the particular product is re-stocked, the system may automatically (e.g., without human interaction) resume using a standard lead-time, thereby providing accurate commitments to customers without involving human oversight." and see para [0021], showing real-time determinations based on stocking data and see para [0025], [0028] and see para[ 0045], showing order related information for products with a stock countdown).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903), Agarwal, Berdinis, Evens, Yu and Kujat, as disclosed in the rejection of claim 1, in further view of Wong (2003/0149611) and Bruns (US 2005/0165629).
As per claim 11, Chowdhurry does not disclose but Wong discloses build a library of supplier performance (paragraph 24-30 and 31-32, a database of supplier performance is built).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wong in the teaching of Chowdhurry in order to enable reporting of on time performance relative to a plurality of order start point/end points pairs (paragraph 5).
However, Chowdhurry does not disclose but Bruns discloses calculate lead time estimates for a plurality of routes for moving product from the first node to the second node (paragraph 43-51, lead estimates is integrated into the route generation for each route in a set of routes to transport a shipment from origin to destination); receive a selection of at least one of the lead time estimates (paragraph 43-51, one of the routes which includes the lead estimate is selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bruns in the teaching of Chowdhurry in order to integrate route determination with scheduling (paragraph 9).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903) in view of Agarwal, Berdinis, Evens, Yu, Kujat, Wong and Bruns, as disclosed in the rejection of claim 11, in view of Beddingfield (US 2005/0216280).
As per claim 16, Chowdhurry discloses a lead time estimating system (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the internet, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations." and see para [0031], showing the tracking of the orders including fulfillment for performance analytics and reporting and see para [0047], "(ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for holidays, etc.), a large/bulky item adder, other factors affecting the ship date, or any combination thereof").
 However, Chowdhurry in view of Wong does not disclose But Beddingfield discloses wherein the library of supplier performance metrics is built upon expected supplier performance metrics received at a system (paragraph 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beddingfield in the teaching of Chowdhurry in view of Wong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17, Chowdhurry in view of Wong and Beddingfield disclose all the limitation of claim 16. Chowdhurry in view of Wong does not disclose but Beddingfield further discloses wherein the expected supplier performance metrics are received from one of a user and a machine (paragraph 19, the metrics are collected from machines).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beddingfield in the teaching of Chowdhurry in view of Wong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903), Agarwal, Berdinis, Evens, Yu and Kujat, as disclosed in the rejection of claim 1, in view of Bruns (US 2005/0165629) and De Ruwe (US 2003/0036976)
As per claim 18, Chowdhurry discloses present the calculated lead time estimate on the user interface (paragraph 55).
However, Chowdhurry does not disclose but Bruns discloses present a user interface on a display of a computing device, the user interface comprising: a destination node field, and a ship end date field (paragraph 29 and 40, CRM receives a destination and a delivery date from the customer via an order form); and receiving input, via the user interface, of a destination node, and at least one of a ship begin date and a ship end date (paragraph 29 and 40, CRM receives a destination and a delivery date from the customer via an order form).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bruns in the teaching of Chowdhurry in order to integrate route determination with scheduling (paragraph 9).
However, Chowdhurry in view of Bruns does not disclose but De Ruwe discloses present a user interface on a display of a computing device, the user interface comprising: a source node field, a ship begin date field, and a ship end date field (fig. 6, paragraph 39, fields for an origin, a ship date and a delivery date are shown); and receiving input, via the user interface, of a source node, and at least one of a ship begin date and a ship end date (fig. 6, paragraph 39, inputs for the source node and the ship date and delivery date are shown).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by De Ruwe in the teaching of Chowdhurry and Bruns, in order for an electronic document having at least some of the business transaction information is produced in the second language (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628